RESOLUCIÓN
I
El pasado 28 de octubre concedimos diez (10) días al abogado Ignacio Gual Morales, bajo apercibimiento de san-ciones, para que compareciera ante el Procurador General a exponer su posición en cuanto a la queja presentada en su contra por el Sr. Axel Ortiz Colón. Fue notificado perso-nalmente por un Alguacil el 1ro de noviembre.
Mediante Moción de 13 de diciembre, el Procurador General nos informa que el licenciado Gual Morales no ha cumplido con nuestra orden.
1 — I HH
La incomparecencia aludida no nos deja otra alterna-tiva que decretar su suspensión temporal del ejercicio de la abogacía hasta tanto cumpla con nuestra resolución. Se or-dena al Alguacil que, al diligenciar la presente, proceda a incautarse de los Protocolos y de la obra notarial para ser *762entregados al Director de la Oficina de Inspección de Notarías.
Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado Secretario General